Citation Nr: 1205842	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, not otherwise specified (NOS), anxiety disorder, NOS, and dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to May 1970.  He also had prior, unverified service in the United States Naval Reserves from September 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on August 19, 2009, in Atlanta, Georgia, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in October 2009.  That development was completed, and the case was returned to the Board for appellate review.  

In October 2009, the Board also remanded the Veteran's claim of entitlement to service connection for a low back disorder.  This claim was granted by the RO in a November 2011 Decision Review Officer (DRO) decision; a 10 percent evaluation was assigned, effective January 20, 2005.  In a December 2011 rating decision, the RO increased the evaluation from 10 percent to 20 percent, effective October 13, 2011.  Since service connection has been established, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned evaluations or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

Characterization of the issue on appeal

In January 2005, the Veteran filed a claim of entitlement to service connection for PTSD.  See the Veteran's January 2005 claim.  During the pendency of the Veteran's appeal, VA outpatient treatment records reflect that he been diagnosed with PTSD as well as depression, NOS, anxiety disorder, NOS, and dysthymic disorder.  See VA outpatient treatment records dated in December 2004, October 2005, May 2009 and August 2009.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the Veteran's varying psychiatric diagnoses, the Board has recharacterized the issue on appeal and expanded such to include all acquired psychiatric disorders which may be present.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of an in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

VA outpatient treatment records dated in December 2004, October 2005, May 2009 and August 2009 reflect diagnoses of PTSD, depression, NOS, anxiety disorder, NOS, and dysthymic disorder.  However, the Board observes that the Veteran's PTSD diagnosis is tenuous, as this diagnosis was specifically ruled out on several occasions.  See e.g., VA outpatient treatment records dated in May 2009 and August 2009.  Nonetheless, the record reflects that the Veteran has been diagnosed with an acquired psychiatric disorder, and accordingly, element (1) is demonstrated.  

Concerning element (2), evidence of an in-service injury, disease or stressor event, the Veteran's service treatment records are devoid of any instance of complaints of or treatment for psychiatric symptomatology.  However, the Veteran has consistently reported that he saw caskets (presumably carrying dead bodies) on airplanes that he was servicing while stationed at Elmendorf Air Force Base (AFB) in Alaska between November 1968 and August 1969.  See an April 2005 statement from the Veteran, VA outpatient treatment records dated in December 2004, October 2005, January 2006 and August 2009, as well as the August 2009 hearing transcript at page 3 - 5.  The Veteran testified that this experience caused fear and "had a traumatic impact on [him] mentally," although he did not seek treatment until approximately 2004.  See the August 2009 hearing transcript at pages 5 - 6.  

The AMC has been unable to verify the Veteran's reported stressor event.  Specifically, a February 2010 response from the Personnel Information Exchange System (PIES) reflects that there were no records which verified that the Veteran witnessed "dead bodies".  See a February 2010 PIES response.  Further, in December 2010, the Joint Service Records Research Center (JSRRC) produced a Formal Finding of a lack of information to verify the Veteran's stressor event.  See a December 2010 Formal Finding from the JSRRC.  

However, the Court has firmly held that Veteran's are competent to report matters which they have experienced first-hand.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  Further, the Board finds that the Veteran's assertions concerning his reported stressor event is credible.  The Veteran's service personnel records are congruent with his assertions.  He was stationed at Elmendorf AFB between November 1968 and August 1969, and his Military Occupational Specialty (MOS) was an aircraft maintenance specialist.  Also, the Veteran's service friend, A.R.G., submitted a November 2009 statement asserting that he was stationed Elmendorf AFB and worked with the Veteran during the time period of the asserted stressor event, and that the aircraft which the Veteran maintained carried "supplies, troops and bodies from [the Republic of] Vietnam."  See a November 2009 statement from A.R.G.  

In light of the Veteran's competent and credible reports of seeing caskets on airplanes that he serviced while stationed at Elmendorf AFB between November 1968 and August 1969, the Board concludes that the competent and credible evidence of whether the Veteran's reported in-service stressor event occurred are at least in equipoise.  In such cases, doubt is resolved in the Veteran's favor, and element (2) is demonstrated.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his diagnosed acquired psychiatric disorders.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

In light of the Veteran's varying psychiatric diagnoses and his consistent reports of a stressor event that are congruent with the tasks and duties of his in-service MOS and assignment at Elmendorf AFB, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's acquired psychiatric disorder(s).  

The Board notes that the Veteran receives medical treatment from the VA Medical Center in Atlanta, Georgia, and the most recent treatment records from that facility that are associated with the Veteran's VA claims file are dated in December 2010.  Since the Veteran's claim is being remanded for other matters, the Board concludes that the RO/AMC should obtain and associate with the Veteran's VA claims file all records from the Atlanta VAMC dated from December 2010 to the present.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain any electronic and non-electronic VA treatment records, from the VAMC in Atlanta, Georgia (Decatur) for the period from December 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Thereafter, the RO/AMC must afford the Veteran a VA psychiatric examination to be performed by a psychiatrist or psychologist.  The claims file, to include a complete copy of this REMAND, must be made available to the clinician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

After completion of above, the VA examiner should address the following:  

a)  Identify all acquired psychiatric disorders which are present.  

b)  For each acquired psychiatric disorder which is identified, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that such had its onset in service or within the initial post-service year or is otherwise etiologically related to his service, to include seeing caskets in airplanes that he serviced while stationed at Elmendorf AFB between November 1968 and August 1969.  

The examiner is reminded that a separate response for part (b) must be conveyed for each acquired psychiatric disorder which is identified.  

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The RO/AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


